*1226Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of robbery in the first degree (Penal Law § 160.15 [3]). Defendant waived his present contention that Supreme Court erred in failing to set forth on the record at sentencing the reasons for its statement that “[yjouthful offender status is denied” inasmuch as defendant did not contend at the time of sentencing that he was entitled to a youthful offender adjudication (see People v McGowen, 42 NY2d 905, 906 [1977], rearg denied 42 NY2d 1015 [1977]; People v Crawford, 85 AD3d 1620, 1620-1621 [2011], lv denied 17 NY3d 858 [2011]; see generally CPL 720.20 [1]). In addition, defendant failed to preserve for our review his contention that the court’s failure to adjudicate him a youthful offender constitutes an abuse of discretion “inasmuch as he failed to seek that status either at the time of the plea proceedings or at sentencing” (People v Fowler, 28 AD3d 1183, 1184 [2006], lv denied 7 NY3d 788 [2006]; see People v Wright, 81 AD3d 1394 [2011]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We also decline to grant defendant’s request to exercise our interest of justice jurisdiction to afford him such status (see People v Jock, 68 AD3d 1816 [2009], lv denied 14 NY3d 801 [2010]). Finally, the sentence is not unduly harsh or severe. Present — Scudder, EJ., Centra, Peradotto, Lindley and Martoche, JJ.